DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 3rd, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed March 3rd, 2021.
Claim Objections
As noted above, under Response to Amendment, the Claim Objections previously set forth have been overcome by Amendment to the Claims.
Claim Rejections - 35 USC § 112
As noted above, under Response to Amendment, the 35 USC 112 rejections previously set forth have been overcome by Amendment to the Claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s):
With respect to Claim 1. A method for determining whether a target region provides a cloud seeding opportunity, the method comprising: 
receiving a temperature T for each respective grid point of a plurality of grid points within the target region; 
receiving a liquid water content (LWC) for each respective grid point of the plurality of grid points; 
calculating a seeding index (SI) for each respective grid point of the plurality of grid points to determine a seeding index (SI) set for the target region, the SI being calculated based on the temperature T, a temperature membership function ƒ(T), the LWC, and a liquid water content membership function ƒ(LWC); and 
setting a target region potential flag based on the SI set.

With respect to Claim 12. A system for determining whether a target region provides a cloud seeding opportunity, the system comprising: 
a data receiving module configured to receive a temperature T for each respective grid point of a plurality of grid points within the target region, to receive a liquid water content (LWC) for each respective grid point of the plurality of grid points; 
a seeding index module configured to calculate a seeding index (SI) for each respective grid point of the plurality of grid points to determine a seeding index (SI) set for the target region, the seeding index being calculated based on the temperature T, a temperature membership function ƒ(T), the LWC, and a liquid water content membership function ƒ(LWC); and 
a target region potential flagging module configured to set a target region potential flag based on the SI set.

	The claims limitations that are directed to an abstract idea have been highlighted in bold above.
	The highlighted portion of the claims constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions. In particular, referring to the MPEP 2106.04, the claim limitations are analogous to:
“Calculate a seeding index (SI)” is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas. This interpretation is supported in the specification as shown by Equation 1 which is an explicit recitation of an equation corresponding to the claimed limitation. Further, this limitation is analogous to “calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).”
“Set a target region potential flag” is directed to an abstract idea and would fall within the “Mental Processes” grouping of abstract ideas and is analogous to “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that 

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea recited in the preceding claims. In particular, claims 1 and 12 recite the additional elements of:
“receiving a temperature T” and “receiving a liquid water content (LWC)” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering.
“a data receiving module” and “a seeding index module” are examples of a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.
The additional elements do not integrate the abstract ideas into a practical application because the claims do not specify what practical application the claims are directed to. The claims do not recite any sensors or describe how the “target region potential flag” is to be used, which would enlighten what the practical application is. In view of such broad claim limitations Examiner is unable to find what the practical application the claim is directed to. If one of 
As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field 
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exemption using a generic computer component, or are well-understood, routine, and conventional (WURC) computer functions as recognized by the court. In particular, referring to the MPEP 2106.05, the additional elements are analogous to:
Examples of “mere data gathering” such as, “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).”

Considering the claim(s) as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner view that he additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fail to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitations regarding “receiving a temperature T”, “receiving a liquid water content (LWC)”, “a data receiving module”, and “a seeding index module” can be viewed as any device and any data and do not impose a meaningful limitation describing what problem is being remedied or solved.

	Dependent claims 2-11, and 13-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that eh claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
	Claims 2-11, and 13-20 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more. Claims 2-3, 5-11, 13-20 recite a limitation that is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas. Claims 3-5, 9-10, 14-16, and 19-20 recite a limitation that 
	Claims 4, 7-8, 11, 15, and 17-18 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and view to be well known, routine and conventional as evidenced by the cited court case shown above.
As such, claims 1-20 are directed to a process or machine that is recited at such a high-level of generality that they amount to mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-9, 11-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf et al. (SARAH TESSENDORF, ROY RASMUSSEN, DAN BREED, LULIN XUE, COURTNEY WEEKS, KYOKO IKEDA, DUNCAN AXISA, DON GRIFFITH, DAVID YORTY, SHAUNA WARD, RYAN ERICKSON, Weather Modification Feasibility-Wyoming Range Level II Phase II Study, National Center for Atmospheric Research, 3 May 2016) in view of Luenam et al. (Luenam, Pramote, et al. "A neuro-fuzzy approach for daily rainfall prediction over the central region of Thailand." Proceedings of the International Multiconferance of Engineers and Computer Scientists 1 (2010): 17-19.).

Regarding claim 1, Tessendorf teaches:
A method for determining whether a target region provides a cloud seeding opportunity (See Page 127, Section: 9.1. For the proposed Wyoming Range project seeding criteria were developed to serve as opportunity recognition tools.), the method comprising: 
receiving a temperature T for each respective grid point of a plurality of grid points within the target region (See Figure 4.4, Figure 12.2, and Page 22-23, Section: Seeding Potential Analysis. Gridded Observational Data. The modeled 700 hPa temperature and wind conditions at those single grid points were then assessed.); 
receiving a liquid water content (LWC) for each respective grid point of the plurality of grid points (See Figure 4.4, Figure 12.2, and Page 22-23, Section: Seeding Potential Analysis. Gridded Observational Data. Key criteria produced by the model output and utilized by this analysis were: … LWC mixing ratio); 
(See Page 152-153. The seeding index depends on areal averaged values of LWC, temperature. Areal fractions of those parameters within given thresholds are included in the calculation of the index.); and  
setting a target region potential flag based on the SI set (See Page 153. The results using the seeding index provide an estimate of potential seeding effects from the proposed program specific to the Wyoming Range.). 
Tessendorf is silent as to the language of:
a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC).
Nevertheless Luenam teaches:
a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC) (See Section II, Subsection A and Section II, Subsection D. Each GPCM+Meteor record contains 66 variables or features including: temperature, pressure, cloud seeding operations. The membership functions of input variables are represented by overlapping bell-shaped functions. Table I: Number and Type of Fuzzy sets = 3 Bell-shaped for each variable).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf with a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC) such as that of Luenam. Luenam teaches, “the success of cloud seeding operations is uncertain as it is necessary to determine or forecast the success rate before any operations are conducted” (See Section I). One of ordinary skill would have been Areal fractions of those parameters within given thresholds” for membership functions would have assisted in forecasting the success rate of a cloud seeding operation, as recognized by Luenam.

Regarding claim 2, Tessendorf teaches:
The method of claim 1, 
wherein the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                    , and wherein a liquid water content weight (WtLWC) is nonzero (See Page 152: The seeding index depends on areal averaged values of LWC). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data T and LWC within a range as having a membership of 1, then                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                        
                    . Where WtLWC is the LWC multiplied by the area averaged.)

Regarding claim 3, Tessendorf teaches:
The method of claim 1, wherein setting the target region potential flag based on the SI set further comprises: 
determining an average seeding index (SI) set value (See Page 152: The seeding index depends on areal averaged values.); and 
upon determining that the average SI set value is greater than a first seeding index threshold, setting the target region potential flag (See Page 23. A cloud seeding opportunity. The following variables were required to meet specific thresholds in order to determine if the primary criteria were met: • Temperature (−6°C > T > −18°C) • Liquid water path (LWP > 0.01 mm) • Liquid water content (LWC > 0.01 g kg−1)) (Examiner Note: Applicant defines the seeding index as being calculated from the temperature and liquid water content. Comparing average values of temperature and liquid water content to a threshold when determining cloud seeding opportunities was already well known in the art at the time of filing. It would have been obvious to one of ordinary skill in the art at the time of filing to compare the known seeding index to a threshold to determine a cloud seeding opportunity.).

Regarding claim 4, (Currently Amended) Tessendorf teaches:
The method of claim 1, further comprising: 
receiving a relative humidity with respect to water (RHw) for each respective grid point of the plurality of grid points (See Figure 12.2 and Page 155. Gridded values of precipitation, temperature, humidity.); and 
wherein the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                
                                    
                                        L
                                        W
                                        C
                                    
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                            *
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                    , wherein ƒ(RHw) is a relative humidity with respect to water membership function, and a liquid water content weight (WtLWC) and a relative humidity with respect to water weight (WtRHw) are nonzero (See Page 152. The seeding index depends on areal averaged values of LWC, …, liquid water ratio, which is the ratio of liquid water to total condensate in the model.). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data T, LWC, and RHw within a range as having a membership of 1, then                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                                             
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                             
                        
                    .)

Regarding claim 6, Tessendorf teaches:
The method of claim 3, further comprising: 
calculating a dispersion index (DI) for each respective grid point of the plurality of grid points to determine a dispersion index (DI) set for the target region (See Page iii. Froude number for assessing the potential for dispersion of silver iodide.).

Regarding claim 8, Tessendorf teaches:
The method of claim 6, 
wherein calculating the DI for each respective grid point of the plurality of grid points further comprises: 
receiving a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4, Page iii, and Page 23. Wind direction restriction.); 
receiving a wind speed (WSPD) for each respective grid point of the plurality of grid points (See Figure 4.4, and Page 25. U is the average wind speed.); and 
wherein the DI is determined based on the wind direction (WDIR) and the wind speed (WSPD) (See Page iii and Page 25. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction. Fr = (U/h)/N.).

Regarding claim 9, Tessendorf teaches:

wherein setting the target region potential flag further comprises determining an average dispersion index (DI) set value (See Page 25. Fr = (U/h)/N. U is the average wind speed. N is an average of the Burnt-Vaisala frequency.); and 
wherein setting the target region potential flag further comprises determining that the average dispersion DI set value is greater than a first dispersion index (DI) threshold (See Page 23. A positive seeding potential was indicated if the above primary criteria were met. Froude number > 0.5.).

Regarding claim 11. Tessendorf teaches:
The method of claim 1, further comprising: 
receiving additional data for each respective grid point of the plurality of grid points, the additional data including at least one of a precipitation rate (See Figure 12.2 and Page 155. The meteorological forcing data variables required by the WRF-­‐Hydro model are gridded values of precipitation.), and 
wherein calculating the SI for each respective grid point of the plurality of grid points is further based on the additional data (See Page 152. The seeding index depends on areal averaged values of LWC, temperature, and precipitation.).

Regarding claim 12, Tessendorf teaches:
(See Page 127, Section: 9.1. For the proposed Wyoming Range project seeding criteria were developed to serve as opportunity recognition tools.), the system comprising: 
a data receiving module configured to receive a temperature T for each respective grid point of a plurality of grid points within the target region, to receive a liquid water content (LWC) for each respective grid point of the plurality of grid points (See Figure 4.4, Figure 12.2, and Page 22-23, Section: Seeding Potential Analysis. Gridded Observational Data. The modeled 700 hPa temperature and wind conditions at those single grid points were then assessed. Key criteria produced by the model output and utilized by this analysis were: … LWC mixing ratio.); 
a seeding index module configured to calculate a seeding index (SI) for each respective grid point of the plurality of grid points to determine a seeding index (SI) set for the target region, the seeding index being calculated based on the temperature T and the LWC (See Page 152-153. The seeding index depends on areal averaged values of LWC, temperature. Areal fractions of those parameters within given thresholds are included in the calculation of the index.); and 
a target region potential flagging module configured to set a target region potential flag based on the SI set (See Page 153. The results using the seeding index provide an estimate of potential seeding effects from the proposed program specific to the Wyoming Range.).
Tessendorf is silent as to the language of:
a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC).
Nevertheless Luenam teaches:
(See Section II, Subsection A, and Section II, Subsection D. Each GPCM+Meteor record contains 66 variables or features including: temperature, pressure, cloud seeding operations. The membership functions of input variables are represented by overlapping bell-shaped functions.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf with a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC) such as that of Luenam. Luenam teaches, “the success of cloud seeding operations is uncertain as it is necessary to determine or forecast the success rate before any operations are conducted” (See Section I). One of ordinary skill would have been motivated to modify Tessendorf, because substituting “Areal fractions of those parameters within given thresholds” for membership functions would have assisted in forecasting the success rate of a cloud seeding operation, as recognized by Luenam.

Regarding claim 13, Tessendorf teaches:
The system of claim 12, 
wherein the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                    , wherein a liquid water content weight (WtLWC), is nonzero (See Page 152: The seeding index depends on areal averaged values of LWC). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data T and LWC within a range as having a membership of 1, then                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                        
                    . Where WtLWC is the LWC multiplied by the area averaged.)

Regarding claim 14, Tessendorf teaches:
The system of claim 12, 
wherein the target region potential flagging module is further configured to determine an average seeding index (SI) set value (See Page 152: The seeding index depends on areal averaged values.), and 
upon determining that the average SI set value is greater than a first seeding index threshold, set the target region potential flag (See Page 23. A cloud seeding opportunity. The following variables were required to meet specific thresholds in order to determine if the primary criteria were met: • Temperature (−6°C > T > −18°C) • Liquid water path (LWP > 0.01 mm) • Liquid water content (LWC > 0.01 g kg−1)) (Examiner Note: Applicant defines the seeding index as being calculated from the temperature and liquid water content. Comparing average values of temperature and liquid water content to a threshold when determining cloud seeding opportunities was already well known in the art at the time of filing. It would have been obvious to one of ordinary skill in the art at the time of filing to compare the known seeding index to a threshold to determine a cloud seeding opportunity.).

Regarding claim 15, (Currently Amended) Tessendorf teaches:
The system of claim 12, 
(See Figure 12.2 and Page 155. Gridded values of precipitation, temperature, humidity.), and 
the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                
                                    
                                        L
                                        W
                                        C
                                    
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                    , wherein ƒ(RHw) is a relative humidity with respect to water membership function, and a liquid water content weight (WtLWC) and a relative humidity with respect to water weight (WtRHw) are nonzero (See Page 152. The seeding index depends on areal averaged values of LWC, …, liquid water ratio, which is the ratio of liquid water to total condensate in the model.). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data T, LWC, and RHw within a range as having a membership of 1, then                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                     and                         
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                             
                        
                    .)

Regarding claim 18, Tessendorf teaches:
The system of claim 12, 
further comprising a dispersion index calculating module configured to receive a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4, Page iii, and Page 23. Wind direction restriction.), 
receive a wind speed (WSPD) for each respective grid point of the plurality of grid points (See Figure 4.4, and Page 25. U is the average wind speed.), and 
calculate a dispersion index (DI) for each respective grid point of the plurality of grid points based on the wind direction (WDIR) and the wind speed (WSPD) (See Page iii and Page 25. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction. Fr = (U/h)/N.).

Regarding claim 19, Tessendorf teaches:
The system of claim 12, 
wherein the target region potential flagging module is further configured to determine an average dispersion index (DI) set value (See Page 25. Fr = (U/h)/N. U is the average wind speed. N is an average of the Burnt-Vaisala frequency.), and 
determine that the average dispersion DI set value is greater than a first dispersion index (DI) threshold (See Page 23. A positive seeding potential was indicated if the above primary criteria were met. Froude number > 0.5.).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf et al. (SARAH TESSENDORF, ROY RASMUSSEN, DAN BREED, LULIN XUE, COURTNEY WEEKS, KYOKO IKEDA, DUNCAN AXISA, DON GRIFFITH, DAVID YORTY, SHAUNA WARD, RYAN ERICKSON, Weather Modification Feasibility-Wyoming Range Level II Phase II Study, National Center for Atmospheric Research, 3 May 2016) in view of Luenam et al. (Luenam, Pramote, et al. "A neuro-fuzzy approach for daily rainfall prediction over the central region of Thailand." Proceedings of the International Multiconferance of Engineers and Computer Scientists 1 (2010): 17-19.) as applied to claims 6 and 12 above, and further in view of Hong et al. (Hong, Song-You, Yign Noh, and Jimy Dudhia. "A new vertical diffusion package with an explicit treatment of entrainment processes." Monthly weather review 134.9 (2006): 2318-2341.).

Regarding claim 7, Tessendorf teaches:
The method of claim 6, 
wherein calculating the DI for each respective grid point of the plurality of grid points further comprises: 
receiving a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4 and Page iii. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction.); and
wherein the                         
                            D
                            I
                            =
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                    . (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data WDIR and PBLH within a range as having a membership of 1, then                         
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                     would become 1 and the equation would become                         
                            D
                            I
                            =
                            1
                             
                        
                    .).
Tessendorf is silent as to the language of: 
receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points; and 
Nevertheless Hong teaches:
receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points (See FIG. 2. PBL height.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf and Luenam wherein receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points such as that of Hong. Hong teaches, “It (See Section 6. Concluding remarks). One of ordinary skill would have been motivated to modify Tessendorf and Luenam because taking the planetary boundary layer height into account would help determine how particles disperse in clouds, as recognized by Hong. 

Regarding claim 17, (Currently Amended) Tessendorf teaches:
The system of claim 12, 
further comprising a dispersion index calculating module configured to receive a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4 and Page iii. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction.), and 
calculate a dispersion index (DI) for each respective grid point of the plurality of grid points, the                         
                            D
                            I
                            =
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                    . (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data WDIR and PBLH within a range as having a membership of 1, then                         
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                     would become 1 and the equation would become                         
                            D
                            I
                            =
                            1
                             
                        
                    .).
Tessendorf is silent as to the language of:
receive a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points,

receive a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points (See FIG. 2. PBL height.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf and Luenam wherein receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points such as that of Hong. Hong teaches, “It is found that the specification of the boundary layer height, using a smaller thermal excess and a zero critical bulk Richardson number, is very important in the YSU PBL because it determines the minimum flux level” (See Section 6. Concluding remarks). One of ordinary skill would have been motivated to modify Tessendorf and Luenam because taking the planetary boundary layer height into account would help determine how particles disperse in clouds, as recognized by Hong.
Allowable Subject Matter
Claims 5, 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	
Claim 5 would be allowable for disclosing:
The method of claim 3, wherein setting the target region potential flag based on the SI set further comprises: 
determining a 75th percentile seeding index (SI) set value of the SI set; 
th percentile SI set value minus a second seeding index (SI) threshold is greater than the first SI threshold minus the average SI set value, setting the target region potential flag, wherein the second SI threshold is greater than the first SI threshold.
Tessendorf teaches a seeding index (See Page 151-153) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.

Claim 10 would be allowable for disclosing:
The method of claim 9, wherein setting the target region potential flag based on the DI set further comprises determining a 75th percentile dispersion index (DI) set value of the DI set; and 
setting the target region potential flag further comprises determining that the 75th percentile DI set value minus a second dispersion index (DI) threshold is greater than the first DI threshold minus the average DI set value, wherein the second DI threshold is greater than the first DI threshold.
Tessendorf teaches a diffusion index (See Page iii, and 23-25) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.

Claim 16 would be allowable for disclosing:
The system of claim 14, wherein the target region potential flagging module is further configured to determine a 75th percentile seeding index (SI) set value of the SI set, and upon determining that the 75th percentile SI set value minus a second seeding index (SI) threshold is greater than the first SI threshold minus the average SI set value, set the target region potential flag, wherein the second SI threshold is greater than the first SI threshold.
Tessendorf teaches a seeding index (See Page 151-153) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.

Claim 20 would be allowable for disclosing:
The system of claim 19, wherein the target region potential flagging module is further configured to determine a 75th percentile dispersion index (DI) set value of the DI set, and determine that the 75th percentile DI set value minus a second dispersion index (DI) threshold is greater than the first DI threshold minus the average DI set value, wherein the second DI threshold is greater than the first DI threshold.
Tessendorf teaches a diffusion index (See Page iii, and 23-25) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
.

Response to Arguments
Applicant's arguments filed June 3rd, 2021 have been fully considered but they are not persuasive.
Applicant argues that: The Examiner asserts that the claims are directed to the problem of calculating the seeding index using T, f(T), LWC, and f(LWC), and setting the target region flag based on the SI set.
With respect to the 35 USC 101 rejection of claims 1-20, the Examiner would like to clarify that the argument asserted in the 35 USC 101 rejection is that the claims are directed to an Abstract idea. For more information about the Subject Matter Eligibility Test and determining whether a claim is directed to a judicial exception please see MPEP 2106.04.
Applicant argues that: The present claims recite a specific way to improve the performance of identifying cloud seeding opportunities in weaker or local-scale lower intensity storms that includes calculating the seeding index using temperature, liquid water content, and membership functions for each of temperature and liquid water content.
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the Examiner does not view that the claims 
Applicant argues that: Independent claim 1 is patent-eligible because it recites a practical application of identifying cloud seeding opportunities with meaningful limits. In particular, claim 1 recites calculating a cloud-seeding index using temperature T, temperature membership function f(T), liquid water content LWC, and liquid water content membership function f(LWC). The method of claim 1 provides the advantage that the membership functions can be optimized to capture weaker weather events that other prior methods do not capture.
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the Examiner does not view that the claims as written: improve the functioning of a computer, or to any other technology or technical field; apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); Apply or use the judicial exception in 
Applicant argues that: weaker weather events that other prior methods do not capture. More importantly, calculating a cloud-seeding index using temperature T, temperature membership function f(T), liquid water content LWC, and liquid water content membership function f(LWC) does not preempt the field of identifying cloud-seeding opportunities. The lack of preemption is demonstrated by the fact that the methods of the cited prior art do not require the use of temperature membership function f(T) or liquid water content membership function f(LWC) to be effective.
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 101 have been fully considered but are not persuasive. Although preemption is a concern of the courts, the test applied by the Patent and Trademark Office is the Subject Matter Eligibility Test described in MPEPE 2106. As described above, under the 35 USC 101 rejection, the Examiner views that claims as directed to an Abstract idea that is not integrated into a practical application, and does not recite additional elements that 
 Applicant argues that: MPEP 2106.04(d) further states that an improvement in the functioning of a computer, or an improvement to other technology or technical field can render claims patent-eligible. In the present case, the use of temperature membership function f(T) and liquid water content membership function f(LWC) allows operators to identify cloud seeding opportunities in weak storms where it was not possible to identify possible cloud seeding opportunities before.
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 101 have been fully considered but are not persuasive. As described above, under the 35 USC 101 rejection, the Examiner does not view the claims as improving the functioning of a computer or other technology or technical field. Although a description of an improvement to a technical field exists within the Applicant’s Specification, this improvement is currently not reflected in the claims as written. At present the additional elements of claims 1 and 12 do not integrate the Abstract idea recited in the claims, because under the broadest reasonable interpretation of the additional elements they can be view as insignificant extra-solution activity or generic computer components. As such the 35 USC 101 rejection is maintained.
Applicant argues that: MPEP 2106.04(d) further states that claims that apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, also comprise patent-eligible subject matter.
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 101 have been fully considered but are not persuasive. As described above, under the 35 USC 101 rejection, the Examiner does not view the claims as applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. At present the additional elements of claims 1 and 12 do not integrate the Abstract idea recited in the claims, because under the broadest reasonable interpretation of the additional elements they can be view as insignificant extra-solution activity or generic computer components. As such the 35 USC 101 rejection is maintained.
Applicant argues that: Firstly, Luenam fails to teach or suggest determining a seeding index based on liquid water content, a temperature membership function f(T), and a liquid water content membership function f(LWC), as recited by independent claim 12.
Applicant’s arguments with respect to the rejection of claim(s) 1 and 12 under 35 USC 103 have been fully considered but are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Luenam recognizes that “The event of rainfall occurrence is the most important outcome to evaluate the effectiveness of cloud seeding programs” (See Section I). Further Luenam discloses “The aims of this study are (1) to present the methodology of a neuro-fuzzy technique to forecast rain occurrence, and (2) identify the relationships between rain occurrences with other weather conditions in the forms of parameters and rules for supporting decisions in seeding operations” (See Section I). Currently, as drafted, the “seeding index (SI)” of claims 1 and 12 covers determining the potential for cloud seeding. Luenam uses a neuro-fuzzy technique that includes membership functions to forecast rain occurrence in order to support decisions in seeding operations. As such a person of ordinary skill in the art would have been motivated to modify Tessendorf, because substituting “Areal fractions of those parameters within given thresholds” for membership functions would have assisted in forecasting the success rate of a cloud seeding operation, as recognized by Luenam. As such the 35 USC 103 rejection is maintained.
Applicant argues that: Because Luenam needs rainfall data to train and validate its neuro-fuzzy model, the model of Luenam is inherently skewed to only identify the strongest storms for cloud seeding, not weaker storms with lower confidence levels. Those of skill will readily understand that because Luenam trains a model based on real rainfall data, it inherently focuses on actual rain events that are predisposed to occur independent of cloud seeding. For at least this reason, a person of skill could not possibly use the model-generating method of Luenam to generate the algorithm of independent claim 1, because it requires a substantial set of measured rainfall data to generate.
Applicant’s arguments with respect to the rejection of claim(s) 1 and 12 under 35 USC 103 have been fully considered but are not persuasive. Luenam recognizes that “The event of rainfall occurrence is the most important outcome to evaluate the effectiveness of cloud seeding programs” (See Section I). Further Luenam discloses “the success of cloud seeding operations is uncertain as it is necessary to determine or forecast the success rate before any operations are conducted.” (See Section I). A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In the instant case Luenam provides motivation to include membership functions when determining the success rate of cloud seeding operations before any operations are conducted. Thus, it is within the skill of a person of ordinary skill in the art to consider using membership functions when calculating a seeding index. As such the rejection of 35 USC 103 is maintained.
Applicant argues that: Moreover, because Luenam teaches to look for cloud seeding opportunities in the strongest of storms, it teaches against the algorithm of claim 1, which is directed to capturing more marginal cloud seeding opportunities.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that: Applicant respectfully requests that the rejection of claims 1-4, 8-9, 11-15, and 18-10 under 35 U.S.C. § 103(a) be withdrawn and that these claims be passed to allowance. Applicant therefore respectfully requests that the rejection of claims 7 and 17 under 35 U.S.C. § 103(a) be withdrawn and that these claims be passed to allowance.
Applicant’s arguments with respect to the rejection of claim(s) 1 and 12 under 35 USC 103 have been fully considered but are not persuasive, because the rejection of claims 1 and 12 has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863